UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2009. ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 0-28311 SIBLING ENTERTAINMENT GROUP HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) TEXAS (State or other jurisdiction of incorporation or organization) 76-027334 (IRS Employer Identification Number) 2180 Satellite Blvd, Suite 400, Duluth, GA 30097 (Address of Principal Executive Office)(Postal Code) (404) 551-5274 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted in its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer o SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the registrant’s classes of common stock as of September30, 2011 was 62,826,011 shares of Common stock and9,879,854shares of series common stock. 1 TABLE OF CONTENTS Page PART I. ITEM1. FINANCIAL STATEMENTS 3 Balance Sheets as ofSeptember 30,2009 (unaudited) and December 31, 2008 4 Statements of Operations for the three and nine months ended September 30, 2009 and 2008 and the period December 28, 1988 (inception) to September30, 2009 (unaudited) 5 Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 and the period December 28, 1988 (inception) to September 30, 2009 (unaudited) 6 Statements of Stockholder’s Equity (Deficit) for the period December 28, 1988 (inception) to September 30, 2009 (unaudited) 7 Notes to Financial Statements (unaudited) 9 ITEM2. MANAGEMENT'S PLAN OF OPERATION 19 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM4. CONTROLSAND PROCEDURES 22 PART II. 24 ITEM1. LEGAL PROCEEDINGS 24 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM4. REMOVED AND RESERVED 24 ITEM5. OTHER INFORMATION 24 ITEM6. EXHIBITS 25 SIGNATURES 26 INDEX TO EXHIBITS
